Fill in this information to identify your case: IF AT WICHITA, fe D)

 

United States Bankruptcy Court for the: DISTRICT OF KANSAS Noy
08 2019
Case number (if known): AV-lUe7 Chapter you are filing under: U.S, Court Gf Senkruptey
Chapter 7 B
O Chapter 11 Y———_____ Deputy
Q) Chapter 12
Q chapients L) Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/47

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, attach a separate sheet to this form. On the top of any additlonal pages, write your name and case number
(if known). Answer every question.

rm Identify Yourself

1, Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture QUINN

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or D
passport). Middle name Middle name
Bring your picture DUNCAN
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr, Ul, IID) Suffix (Sr., Jr., Ul, UD
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security KX — xx-_7 3 9 2 YORK XK
number or federal OR OR
Individual Taxpayer
Identification number 9xx - xx -_ 9xx — xx -
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page1of 73
Debtor 1

Firat Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

QUINN D. DUNCAN

Mica Mario

Laat Name

About Debtor 1:

4 I have not used any business names or EINs.

Case number (if known),

About Debtor 2 (Spouse Only in a Joint Case):

Q) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

8732 EAST BOSTON STREET

Business name

EIN”

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

WICHITA KS 67207

City State ZIP Code City State ZIP Code
SEDGWICK COUNTY

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City Stale ZIP Code
Check one: Check one:

4 over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(I) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

L) Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

Q] | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

Case 19-12167 Doc#1 Filed 11/08/19 Page 2 of 73
Debtor 1

Firat Name

QUINN D. DUNCAN

Midalle Marne

Case number (known)
taal Mane

ee Tell the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)), Also, go to the top of page 1 and check the appropriate box.

W Chapter 7
C) Chapter 11
CJ Chapter 12
QC) Chapter 13

4 | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

QC) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

No
QC) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
i No
Q) Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
CINo. Goto line 12.
WA Yes. Has your landlord obtained an eviction judgment against you?

(4 No. Go to line 12.

CJ) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Case 19-12167 Doc#1 Filed 11/08/19 Page 3 of 73
Debtor 1

QUINN D. DUNCAN Case number (if known),

 

First Name Middle Name

 

Last Name

EEREM Report About Any Businesses You Own as a Sole Proprietor

12.

13.

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of sma//

business debtor, see
11 U.S.C. § 101(51D).

id No. Go to Part 4.

C) Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

QL) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CL) Commodity Broker (as defined in 11 U.S.C. § 101(6))

{] None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No. tam not filing under Chapter 11.

CI No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

U) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

4 No
U) Yes. What is the hazard??

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property??
Number Street

 

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-12167 Doc#1 Filed 11/08/19 Page 4 of 73
Debtor 1 QUINN D. DUNCAN

 

First Name Middle Name

Last Name

Case number (if known),

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

7 I received a briefing from an approved credit
counseling agency within the 180 days before t
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

L) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-12167 Doc#1 Filed 11/08/19 Page 5of 73
Debtor 1

QUINN D. DUNCAN Case number (if known)

 

First Name

Last Name

EEF anower These Questions for Reporting Purposes

16. What kind of debts do

you have?

17. Are you filing under

Chapter 7?

Do you estimate that after
any exempt property is

excluded and

administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you

owe?

19. How much do you
estimate your assets to

be worth?

20. How much do you

estimate your liabilities

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LI No. Go to line 16b.
id Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Q) No. Go to line 16c.
UI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

QC) No. | am not filing under Chapter 7.

td Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

W No
C) Yes

id 1-49
UO) 50-99
L) 100-199
Q) 200-999

id $0-$50,000

C) $50,001-$100,000
C) $100,001-$500,000
LJ $500,001-$1 million

QO) $0-$50,000
C) $50,001-$100,000

 

to be? i $100,001-$500,000
Q) $500,004-$1 million
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

Official Form 101

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 USC. § 152, 1341, 1519, and 3571.

x © )2asm x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
ic
Executedon WS AD! \\ Executed on
MM / DD /YYYY MM / DD /YYYY
Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-12167 Doc#1 Filed 11/08/19 Page 6 of 73
Debtor 4 QUINN D. DUNCAN

Case number (if brew)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

«Oe DDed x

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

QO) No
Wd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

QC) No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

id No

C) Yes. Name of Person
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date \ A aD 1 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone _316-312-9972 Contact phone
Cell phone 316-312-9972 Cell phone
Email address QUINNDUNCAN3S@GMAIL.COM Email address
Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case 19-12167 Doc#1 Filed 11/08/19 Page 7 of 73
I

F AT icin, IE [D)
NOV 08 72°9

UNITED STATES BANKRUPTCY COURT FOR THE US. Court 6 Seakruptey

By Danuty

DISTRICT OF KANSAS

 

In re:

QUINN D. DUNCAN Chapter 7 IQ_la\u7

Debtor.

Nee Nee ee ee” eee”

 

DECLARATION OF PRO SE ASSISTANCE

I, QUINN D. DUNCAN , received free legal assistance in preparing

my bankruptcy forms from the legal aid nonprofit Upsolve. Upsolve is a national legal aid nonprofit
funded by the Legal Services Corporation and leading philanthropic foundations. It provides free

Chapter 7 assistance for low-income debtors who need a fresh start but cannot afford counsel.

Upsolve is not my attorney. | am filing this case without a lawyer or "pro se." Because Upsolve
has provided its services pro bono, Upsolve is not a petition preparer under Section 110 of the

Bankruptcy Code, and Official Form 119 is not required and has not been provided.

x Cn “D. Late Date: ie IA

Signature of Debtor 1, Filing Pro Se

Upsolve Contact Information:
TINA TRAN, MANAGING ATTORNEY

TINA@UPSOLVE.ORG

Case 19-12167 Doc#1 Filed 11/08/19 Page 8 of 73
Fill in this information to identify your case:

Debtor 1 QUINN D. DUNCAN

Firat Nome Middle Name “Laat Nate

 

Debtor 2 _
(Spouse, il filing) First Name Middle Name Las! Name

United States Bankruptcy Court for the: DISTR ICT OF KAN SAS

Case number

(If known) Q) Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

Qi Married
L) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

'@ No

O) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 Q Same as Debtor 1
From :——_— —— = From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
Q) same as Debtor 1 OQ Same as Debtor 1
SS _té«~Frtooms From
Number Street Number Street
To To
City State ZIP Code City Stale ZIP Gotle

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No
LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 9 of 73
QUINN D. DUNCAN

Furst Name Middte Name

Deblor 4

 

Lasl Name

Case number (if Anown),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LJ No
Yes. Fill in the details.

Debtor 1

Sources of income
Check all that apply.

From January 1 of current year until b. :
the date you filed for bankruptcy: onuses, tips

Q) Operating a business

For last calendar year: Wages, commissions,
bonuses, tips
(January 1 to December 31, 2018

Q Operating a business
YYYY

a Wages, commissions,

For the calendar year before that: .
bonuses, tips

(January 1 to December 31,2017 ) O) operating a business

wu Wages, commissions,

Gross income

(before deductions and
exclusions)

§ 40000
$ 50671
§ 51048

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that apply.

im Wages, commissions,

bonuses, tips
QO Operating a business

O Wages, commissions,
bonuses, tips

O Operating a business

QO Wages, commissions,
bonuses, tips

OQ Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UO) No
ld’ Yes. Fill in the details.

Debtor 1

Sources of income
Describe below.

From January 1 of current year until SNAP ___

the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, 2018 )

$
$
$

Gross income from
each source

(before deductions and
exclusions)

1980.00

Debtor 2

Sources of income
Describe below.

 

YYYY

For the calendar year before that:

(January 1 to December 31, 2017 )
YYYY

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Case 19-12167 Doc#1 Filed 11/08/19 Page 10 of 73

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2
Debtor 1 QUINN D. DUNCAN Case number (tinny

First Name

Middle Name Las! Name

ir List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
‘incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

L) No. Go to line 7.

CJ Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

W No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

City

Street

Slate ZIP Code

Creditor's Name

Number

Street

 

Cily

State ZIP Code

Credilor's Name

Number

Streel

 

City

Slale ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Case 19-12167 Doc#1 Filed 11/08/19 Page 11 of 73

Was this payment for...

Q) Mortgage

Q) car

Q) credit card

CY Loan repayment

) Suppliers or vendors
J) other

Q) Mortgage

Q) car

L) credit card

) Loan repayment

Q) Suppliers or vendors
C) other

Q) Mortgage

Q) car

CD Credit card

LY Loan repayment

QO) Suppliers or vendors
CQ) other

page 3
Debtor 1 QUINN D. DUNCAN

Case number (it known)
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

W No

L) Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

O) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
Payment pald owe Include creditor's name

Insider's Name $ $
Number Street
City Stale ZIP Code

$ $
Insider's Name
Number Street
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 19-12167 Doc#1 Filed 11/08/19 Page 12 of 73
Debtor 1 QUINN D. DUNCAN Case number (if known)

First Name Middle Name Las) Name

 

 

iz Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

MH No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name LY Pending
Q On appeal
Number — Street L) concluded
Case number
City Slate ZIP Code
Case title Court Name O Pending
Q) on appeal
Number Street Q) concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

C) No. Go to line 11.
7 Yes. Fill in the information below.

Describe the property Date Value of the property

WAGES
UNKNOWN 2/1/19 s 1500

Creditor’s Name

8732 EAST BOSTON STREET

Number — Street Explain what happened

 

L) Property was repossessed.

 

Q) Property was foreclosed.

 

WICHITA KS 67207 wW Property was garnished.
City State ZIP Code UO Property was attached, seized, or levied.
Describe the property Date Value of the property

 

 

 

 

 

$
Creditors Name
Number Street
Explain what happened
Q) Property was repossessed.
CL) Property was foreclosed.
C) Property was garnished.
Clty State ZIP Code
QO Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Case 19-12167 Doc#1 Filed 11/08/19 Page 13 of 73
Debtor 1 QUINN D. DUNCAN Case number (if known)

First Name Middle Name Last Name

11. WithIn 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

L) Yes. Fill in the details.

 

 

 

 

 

Describe the actlon the creditor took Date actlon Amount
was taken
Creditor's Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
C) Yes

List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

WY No
C0 Yes. Fill in the details for each gift.

Glfts with a total value of more than $600 Describe the glfts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number — Street

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

Clly State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Case 19-12167 Doc#1 Filed 11/08/19 Page 14 of 73
Debtor 4 QUINN D. DUNCAN

Case number (ir ima)
First Name Middle Name Last Namen

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WY No

(2) Yes. Fill in the details for each gift or contribution.

Glfts or contributions to charitles Describe what you contributed Date you Value
that total more than $600 contributed

 

Charily’s Name

 

 

Number Street

 

City State ZIP Code

ea List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

UW No

CI Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred | oo, oo loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.
$

RSA ui Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
Q) Yes. Fill in the details.

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was

Person Who Was Paid made

Number = Street $
$

City State ZIP Code

Email or websile address

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 19-12167 Doc#1 Filed 11/08/19 Page 15 of 73
Debtor 1 QUINN D. DUNCAN Case number (if known),

First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number — Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

L) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

Clty State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments recelved Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City Stale ZIP Code

Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 19-12167 Doc#1 Filed 11/08/19 Page 16 of 73
Debtor 1 QUINN D. DUNCAN

Case number (known)
First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

UW No

CU] Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financlal Institution
XXXX— Q) checking $
Number Street Q Savings

 

Q Money market

 

QO Brokerage

 

 

 

Clty State ZIP Code O Other
XXXX—__ _ O) checking _ $
Name of Flnanclal Institution
QO Savings
Number Street Q Money market

Q Brokerage

 

Q) other

 

Clty State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

W@W No

CU) Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
have It?
QO No
Name of Financial Institution Name U) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 19-12167 Doc#1 Filed 11/08/19 Page 17 of 73
Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

Case number (if known),

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No

U) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
QO) No
Name of Storage Facility Name Ol Yes
Number Street Number Street

 

Clty State ZIP Code

 

Clty State ZIP Code

Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

w No
U) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Sr Give Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

«| Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

» Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utllize it or used to own, operate, or utillze it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W no

UL) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmontal unit
Number Street Number Street
Clty State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

Case 19-12167 Doc#1 Filed 11/08/19 Page 18 of 73
Debtor 4 QUINN D. DUNCAN Case number wt known)

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

UW No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, If you know It Date of notice
Name of site Governmental unit
Number Street Number Street

Clty State ZIP Code

 

Clty State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

UW no

C) Yes. Fill in the details.
Status of the

 

 

Court or agency Nature of the case ea
Case title
Court Name O Pending
Q On appeal
Number Street QO Concluded
Case number City State ZIP Code

 

| Part 442 | Give Detalls About Your Business or Connections to Any Business

27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O) Asole proprietor or self-employed in a trade, profession, or other activity, either full-tlme or part-time
(Q) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
OQ An officer, director, or managing executive of a corporation

LL) An owner of at least 5% of the voting or equity securities of a corporation

Wf No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not Include Soclal Securlty number or ITIN.

 

BuslIness Name

 

 

 

EIN:  -
Number Street
Name of accountant or bookkeeper Dates business existed
From To
Clty State ZIP Code
Describe the nature of the business Employer Identification number

Do not Include Soclal Security number or ITIN.

 

Business Name

 

 

 

BIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
Clty State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case 19-12167 Doc#1 Filed 11/08/19 Page 19 of 73
Debtor 14 QUINN D. DUNCAN Case number (if known)

First Name Middle Name Last Name

Employer Identiflcation number
Do not Include Soclal Securlty number or ITIN.

Describe the nature of the busIness

 

Business Name

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

UL) Yes. Fill in the details below.

Date Issued

 

Name MM/DD/YYYY

 

Number Street

 

 

Clty State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Signature of Debtor 4 Signature of Debtor 2

Date (\ % BOI, Date _

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

a No
QC) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

J No
Q) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

Case 19-12167 Doc#1 Filed 11/08/19 Page 20 of 73
Fill in this information to identify your case and this filing:

Debtor 4 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number

 

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Y No. Go to Part 2.
QC) Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

OO Single-family home the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

 

 

 

14. err

Street address, if available, or other description u Duplex or mult unit building
L) Condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home entire property? portion you own?
) Land $ $
CJ investment property

- (} Timeshare Describe the nature of your ownership

City State ZIP Code interest (such as fee simple, tenancy by

Q) other

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

C) Debtor 1 only
County LJ Debtor 2 only
Q) Debtor 1 and Debtor 2 only
(0 Atleast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

Q) Check if this is community property
(see instructions)

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

i) Single-family home the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

 

 

 

 

1.2. i-uni Idi

Street address, if available, or other description a eae or mult unit building
Q) Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
QO) Land $ $
C) Investment property

: Describe the nature of your ownership

City State AP Code UI Timeshare interest (such as fee simple, tenancy by

C) other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

L) Debtor 1 only
C) Debtor 2 only

 

 

County

 

Q) Debtor 4 and Debtor 2 only L) Check if this is community property
CJ At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 21 of 73
QUINN D. DUNCAN

First Name Middle Name

Debtor 1

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that MUMber Here. ............cccccccsecsesaeceneeeeeneanseeeeeneeesaesetseseespenesaeaeeaescunesnensse >

ew Describe Your Vehicles

What is the property? Check all that apply.
QO) Single-family home

Q Duplex or multi-unit building

() Condominium or cooperative

C) Manufactured or mobile home

Q) Lang

U) Investment property

QU) Timeshare

QO) other

 

Who has an interest in the property? Check one.
Q) Debtor 1 only

Q) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

Case number (ifiinowe

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

$ $

Current value of the
entire property?

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

5 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

U No
Wd Yes
3.1, Make: CADILLAC
Model: ESCALADE
Year: 2003
196000

Approximate mileage:
Other information:

FAIR CONDITION

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
Debtor 1 only

C) Debtor 2 only

Q) Debtor 4 and Debtor 2 only

LL) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

QJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 1600.00 ¢ 1600.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

Case 19-12167 Doc#1 Filed 11/08/19 Page 22 of 73
QUINN D. DUNCAN

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: Q) Debtor 1 only
QJ Debtor 2 on!
Year: y

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

C) Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

W No
QC) Yes

4.1, Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

c

Official Form 106A/B

Who has an interest in the property? Check one.

L) Debtor 4 only

Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

U) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 1 only

() Debtor 2 only

() Debtor 1 and Debtor 2 only

(At least one of the debtors and another

Q) Check if this is community property (see
instructions)

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that mumber ere ooo... cccccscssscseseecsssesusescscsesevesseansoseseseeseseseveneneteseeceyectencucbevensuessseseeeveveess

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

1600.00

 

 

page 3

Case 19-12167 Doc#1 Filed 11/08/19 Page 23 of 73
Debtor 1 QUINN D. DUNCAN Case number tif knawn)

 

Flent Naat Micidla Narre Last Name

| Part 3: Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
QU No

id Yes. Describe......... BED, BEDDING, CHAIRS, COOKING UTENSILS, COUCH, EATING
UTENSILS, PICTURE FRAMES, AND TOWELS

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

QO) No
id Yes. Describe.......... TV

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No

U) Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

id No
L) Yes. Describe..........

10.Firearms
Examples. Pistols, rifles, shotguns, ammunition, and related equipment

id No
O) Yes. Describe..........

11, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

U No
Wd Yes. Describe.......... ALL CLOTHES AND FOOTWEAR

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
L} No

4 Yes. Describe........... WATCHES
13.Non-farm animals
Examples: Dogs, cats, birds, horses

) No
id Yes. Describe........... CAT AND DOG

14 Any other personal and household items you did not already list, including any health aids you did not list

4 No
CI] Yes. Give specific
information. .........0

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here .....c..c.cccccccccccccccscsccssscsssecsessssssvecssssvensysseussssetsscssscsavstasutecesvuciscsuasusvseaseevvensvevassissaveccseyssevveneeserensee >

Official Form 106A/B Schedule A/B: Property
Case 19-12167 Doc#1 Filed 11/08/19 Page 24 of 73

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

5 450.00
$ 300.00
$ 0.00
$ 0.00
5 0.00
$ 250.00
$ 100.00
§ 5.00
$ 0.00
$ 1105.0
page 4

 
Debtor 1 QUINN D. DUNCAN

Case number (if knenyn)

 

First Name

Middte Name Laat Nunve

aa Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

16.Cash

portion you own?

Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

L) No

id V 0S ssticastiieacienitaiatcer acter ani isda Ea aad SRN ES

17.Deposits of money

CASI: veces ctiites $ 100.00

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

17.1. Checking account:
17.2, Checking account:
17.3. Savings account:
17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:

17.7. Other financial account:

17.8. Other financial account:

17.9, Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

YW No

Institution or issuer name:

Institution name:

EQUITY

0.00

 

 

 

 

ff fF 6 Ff ©

 

 

 

 

Pp Ff Ff

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

No

Q) Yes. Give specific
information about

Official Form 106A/B

Name of entity:

% of ownership:

 

% $
% $
% $

 

Schedule A/B:

Property page §

Case 19-12167 Doc#1 Filed 11/08/19 Page 25 of 73
Debtor 1 QUINN D. DUNCAN Case number tir inown),

Firat Name Midule Name Lash None

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

Cl) Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

WY No

C} Yes. List each
account separately. Type of account: Institution name:

401(k) or similar plan:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pension pian:
IRA: 5%
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
(4 No
CD VES vices Institution name or individual:
Electric: g
Gas: $
Heating oil: ¢
Security deposit on rental unit: %
Prepaid rent: g
Telephone: $
Water: $
Rented furniture: $
Other: g
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Y no
ee Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

Case 19-12167 Doc#1 Filed 11/08/19 Page 26 of 73
Debtor 1 QUINN D. DUNCAN Case number (if known),

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)1).
WY No
CD VES cocicsssccssssssssseseusseseees

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

UL) Yes. Give specific
information about them... $ 0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WY No

L) Yes. Give specific
information about them... $ 0.00

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional ticenses

YW No

Q) Yes. Give specific
information about them... % 0.00

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

WY No

Q) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ..0.. ees

Federal:
Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

UW No

L) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: §
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WY No
U) Yes. Give specific information...
° s_ 0.00
Official Form 106A/B Schedule A/B: Property page 7

Case 19-12167 Doc#1 Filed 11/08/19 Page 27 of 73
Debtor 1 QUINN D. DUNCAN Case number (if kaw)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter’s insurance

WNo

C) Yes. Name the insurance company

: . Company name: Beneficiary: Surrender or refund value:
of éach policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No

LU) Yes. Give specific information.............

: 0.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No
UO) Yes. Describe each Claim. occ
0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

Q) Yes. Describe each claim. oes

; 0.00

35. Any financial assets you did not already list

id No
CY Yes. Give specific information............ $ 0.00

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that MUMber here ........:.scssssssscsssssesesssssesvvssesssessssvssessssvscessrsitussenssnnsseessanssisnecsbascvieseetenonsvaisisiseieseveniecsesnneeesesaaeee SD s___———*100.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

LU No
QO) Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

UL) No
CL) Yes. Describe...... $

Official Form 106A/B Schedule A/B: Property page 8
Case 19-12167 Doc#1 Filed 11/08/19 Page 28 of 73
Debtor 1 QUINN D. DUNCAN Case number (ifknawni,

Firat Narn Nudale Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

LL) No
LJ Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

$
41. Inventory
C) No
C) Yes. Describe........ $
42.Interests in partnerships or joint ventures
QO) No
C1 Yes. Deseribe...... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
L) No
L) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))}?
Q) No
C) Yes. Describe........
$
44. Any business-related property you did not already list
CL) No
LI Yes. Give specific a
information ......... 7
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that mumber Here .o....c..cccccccscsssesssssssesessssscscssusscsepssssosssnssuussecnsscasssossssvassiesessusvesnnussesnsassisversiescucuoueseonsnnnaseeneseeesses

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
@ No. Go to Part 7.
UL) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

U No

Official Form 106A/B Schedule A/B: Property page 9
Case 19-12167 Doc#1 Filed 11/08/19 Page 29 of 73
Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

48. Crops—either growing or harvested

Case number (if known).

 

 

 

 

 

 

 

 

 

 

 

QO) No
U) Yes. Give specific
information. ........5.+ §
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
LC) No
CD VY OS wien:
$
50. Farm and fishing supplies, chemicals, and feed
OQ) No
7
$
51. Any farm- and commercial fishing-related property you did not already list
UL) No
C) Yes. Give specific
information... $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here o.o..o....cccccccccccseccscscecccsscecssncsessssnsscesstoesessnpuvscessvscsssuessvaqesaqeeceeesssietessreeensvanessvescansapecgneneeceneeeests SD
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
id No
Q) Yes. Give specific
information. .......0...
54. Add the dollar value of all of your entries from Part 7. Write that number here .......5:5.c6.00 > 0
List the Totals of Each Part of this Form
55. Part 1: Total real estate, lIN€ 2 o.com nnniiinnnonrnAyNnr SS 0.00
56. Part 2: Total vehicles, line 5 $ 1600.00
57.Part 3: Total personal and household items, line 15 $ 1105.00
58. Part 4: Total financial assets, line 36 $ 100.00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 5. 0.00
61. Part 7: Total other property not listed, line 54 +s 0
62. Total personal property. Add lines 56 through 61. «00... eee $ 2805.00 Copy personal property total > + ¢ 2805.00
63. Total of all property on Schedule A/B. Add line 55 + line 62.0... coco ceccccece cc cseseeseetsereesseseesstssecseecstseereessnesseeseseessiseees $ 2805.00
Official Form 106A/B Schedule A/B: Propert page 10

Case 19-12167 Doc#1 Filed 11/08/19 Page 30 of 73

 

 

 
Fill in this information to identify your case:

Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number _ L) Check if this is an
{it known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

ian Identify the Property You Claim as Exempt

|. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

2 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3}
Q) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Briet description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
i Kan. Stat. Ann. § 60-2304
Secciiion: *HOUSEHOLD-GOODS———— § 450.00 Ws 450.00 an. Stat_ Ann. § a)
Line from C) 100% of fair market value, up to
Schedule A/B: © any applicable statutory limit _
Tocchption® ELECTRONICS 300.00 Wg 500.00 Kan. Stat. Ann. § 60-2304 (a)
Line from 7 (0 100% of fairmarket value, upto
Schedule A/B: any applicable statutory limit
desorption SLOTHES 25000 [Wg _250.00 Kan. Stal Ann: § 60-2304 (a)
Line from L) 100% offairmarket value, upto
Schedule A/B: 1! any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

id No
Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LY No
Cl Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3

Case 19-12167 Doc#1 Filed 11/08/19 Page 31 of 73
Debtor 1

QUINN D. DUNCAN

 

First Name

Middle Name

Ee Additional Page

Brief description of the property and line
on Schedule A/B that lists thls property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Last Name

Current value of the
portion you own

Copy the value from

Case number {if iniown),

Amount of the exemption you claim

Check only one box for each exemption

 

 

L) 100% of fair market value, up to

 

 

C) 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

 

QC) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

 

O) 100% of fair market value, up to

 

CL} 100% of fair market value, up to

 

 

LL) 100% of fair market value, up to

 

 

L) 100% of fair market value, up to

 

 

CI 100% of fair market value, up to

 

 

LL) 100% of fair market value, up to

Schedule A/B
JEWELRY $ 100.00 ff g 100.00
12 . ot
— any applicable statutory limit
CASH g 100.00 Ws 100.00
16 any applicable statutory limit
AUTOMOBILE $ 1600.00 f $ 1600.00
3.1 ; ao
any applicable statutory limit
$ Os
— any applicable statutory limit
$ Cig
—___ any applicable statutory limit
$ Os
— any applicable statutory limit
$ Os
——— any applicable statutory limit
$ Us
—__ any applicable statutory limit
$ L$
— any applicable statutory limit
$ Og
—_——— any applicable statutory limit
$ Os
_— any applicable statutory limit
$ igs

 

 

L) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Kan. Stat. Ann, § 60-2304 (b)

Kan. Stat. Ann. § 60-2310

Kan. Slal. Ann. § 60-2304 (c)

page 2

Case 19-12167 Doc#1 Filed 11/08/19 Page 32 of 73
Fill in this information to identify your case:

QUINN D. DUNCAN

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number
(If known)

 

 

Q) Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

 

1. Do any creditors have claims secured by your property?
&@ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below.

oa List All Secured Claims

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately pmount of claim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim Ifany
Describe the property that secures the claim: § 6 §
Creditor's Name
Number Street
As of the date you file, the claim Is: Check all that apply.
Q) Contingent
Q) unliquidated
City State ZIP Code OQ) bisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 4 only O) An agreement you made (such as mortgage or secured
U) Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
Q) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
C1 Other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ee
| 2.2| Describe the property that secures the claim: 5. $ $
Credllor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
Ql) Unliquidated
City State ZIP Code OQ) disputes
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 4 only O) An agreement you made (such as mortgage or secured
(1) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic's lien)
O) Atleast one of the debtors and another CQ) Judgment lien from a lawsuit
C2) Other (including a right to offset)
QC) Check If this clalm relates to a
community debt
Date debt was Incurred Last 4 diglts of accountnumber_
Add the dollar value of your entries in Column A on this page. Write that number here: b____o |
Official Form 106D page 1

Case TTB 1E FBS Eo Fae PLIUB TO Babe 33 of 73

 
Fill in this information to identify your case:

 

Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Firs! Name Middle Name Las! Name

United States Bankruptcy Court for the: DISTRICT OF KAN SAS

C ; C) Check if this is an
Gow), * amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

aa List All of Your PRIORITY Unsecured Claims

 

 

 

4. Do any creditors have priority unsecured claims against you?
(i No. Go to Part 2.
Q) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.4
Last4digits ofaccountnumber st tsiéCS § §
Priority Credilor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City Stale ZIP Code UW contingent
. Q) unliquidated
Who incurred the debt? Check one. Q bisputed
(2 Debtor 1 only
QO) Debtor 2 only Type of PRIORITY unsecured claim:
7 Debtor 1 and Debtor 2 only O) Domestic support obligations
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No O) other. Specify
QO Yes
[22 | Last 4 digits of accountnumber_ ss stig $ $

 

 

Priority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you fille, the clalm Is: Check all that apply
Q) Contingent

City State ZIP Code OO) unliquidated

Who incurred the debt? Check one. Q) Disputed

Q) Debtor 1 only

T f PRIORITY unsecured claim:
Q) Debtor 2 only ype o

 

OQ) Debtor 1 and Debtor 2 crly QJ Domestic support obligations

© Atleast one of the debtors and another Q) Taxes and certain other debts you owe the government
Q) Check If this clalm Is for a community debt 4 el hel ll oF personal injury while you were

Is the claim subject to offset? Q) Other. Specify

UC) No

OC) Yes

oHealIhemPeeeir Case 19-1596 we HotsEaifors Mheteve Hare Ctige 34 of 73 page 1
Debtor 1 QUINN D. DUNCAN

 

First Name Middle Name Last Name

ir List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

 

3. Do any creditors have nonpriority unsecured claims against you?

LI] No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particutar claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Hd ACCOUNT RECOVERY SPECI

 

Nonpriority Creditor's Name

 

 

3505 N TOPEKA ST

Number Street

WICHITA KS 67219
City Stale ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

QQ Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
Wd No
QO ves

fr2 | ACCOUNT RECOVERY SPECI

 

 

Nonpriorily Creditor’s Name

 

 

3505 N TOPEKA ST

Number Street

WICHITA KS 67219
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(Q) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
J No
O) Yes

AD ASTRA RECOVERY SERV

Nonpriorlly Creditor's Name

7330 W 33RD STN STE 118

 

 

Number Street
WICHITA KS 67205
City State ZIP Code

Who incurred the debt? Check one.

tf Debtor 4 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

U Atleast one of the debtors and another

Cl Check if this claim is for a community debt

Is the clalm subject to offset?
Wf No
QO) Yes

Official Form 106E/F

Total claim

9202
Last 4 digits of accountnumber YCUC § 74.00

When was the debt incurred? 1 Q/ 26/ 6

As of the date you file, the claim is: Check all that apply.

O) Contingent
QO unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

OQ) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
O) Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify COLLECTION

Last 4 digits of account number 4892 — 4 1 53 OO

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q] Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts

W other. Specity COLLECTION

 

Last 4 digits of accountnumber 9695 —

When was the debt incurred? 2! | 5/ 8

As of the date you file, the claim is: Check all that apply

QQ Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

QQ student ioans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

Wf Other. Specify COLLECTION

Case 19-13T67"° Boceeie’’ FiReag a TBH °'Pge 35 of 73 pages
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number jit haawe

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.4
| AD ASTRA RECOVERY SERV

 

Nonpriorily Creditor's Name

7330 W 33RD ST N STE 118

 

 

Number Street
WICHITA KS 67205
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

O) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OQ) Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) ves

BERLIN WHEELER ING

 

Nonpriority Creditor's Name

2942A SW WANAMAKER DR ST

 

 

Number Street
TOPEKA KS 66614
City State ZIP Code

Who incurred the debt? Check one.

4d Debtor 4 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

CENTRAL STATES RECOVER

 

Nonpriority Creditor's Name

 

 

1314 N MAIN ST

Number Street

HUTCHINSON KS 67501
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

(3 Debtor 2 only

L} Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

Official Form 106E/F

Last 4 digits of account number 6120
When was the debt incurred? 2/26/1 8

As of the date you file, the claim is: Check all that apply.

54018.00

O Contingent
C] unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C1) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

(4 Other, Specify COLLECTIO

 

Last 4 digits of account number 1481 ee $ 1586.00
When was the debt incurred? 8/2 6/1 9

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QQ) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

YW other. specity COLLECTION

s 90.00

Last 4 digits of account number 3208 | —
When was the debt incurred? 1 /2/1 8

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

O) student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CD Debts to pension or profit-sharing plans, and other similar debts

la Other. Specify. COLLECTION

Case 19-154 6?!¢ Hhogastors Mine POSS ClaMFQe 36 of 73 =
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (it knowin)

fea Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

47

 

 

 

Official Form 106E/F

 

COMENITY BANK/BUCKLE

 

Nonpriority Creditor's Name

PO BOX 182789

 

 

Number Street
COLUMBUS OH 43218
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) Yes

CREDIT UNION OF AMERIC

 

Nonpriorily Greditor's Name

650 S WESTDALE DR

 

 

Number Street
WICHITA KS 67209
City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 4 only

CQ) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

CREDIT UNION OF AMERIC.

 

Nonpriorily Creditor's Name
650 S WESTDALE DR

 

 

Number Street
WICHITA KS 67209
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OQ) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
) Yes

Total claim

Last 4 digits of account number 1569_ _

s 396.00

When was the debt incurred? 2/22/1 4

As of the date you file, the claim is: Check all that apply.

O Contingent
Q) Unliquidatea
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O) Debts to pension or profit-sharirig plans, and other similar debts

(4 Other. Specily CREDIT CARD

Last 4 digits of account number 0004 g_ 12380.00

When was the debt incurred? 1 1 [27/1 3

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QL) Debts to pension or profit-sharing plans, and other similar debts

1 other. specify AUTOMOBILE

5 1855.00

Last 4 digits of account number 4090 | ee
When was the debt incurred? 1 2/1 2/1 2

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

{2 other. Specify CREDIT CARD

Case 19-15%8%2 TORRES MIeP Ye LEMS Age 37 of 73 page 4
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Lasl Name

Case number (if known),

fa Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.10
GALT VENTURES

 

Nonpriority Creditor's Name

3527 NORTH RIDGE ROAD

 

 

Number Street
WICHITA KS 67205
City State ZIP Code

Who incurred the debt? Check one.

\4 Debtor 1 only

O) Debtor 2 only

() Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

u No
QO Yes
411
IRS
Nonpriority Credilor's Name
555 NORTH WOODLAWN STREET
Number Street
WICHITA KS 67208
city Stale ZIP Code
Who incurred the debt? Check one.
(4 Debtor 1 only
QO) Debtor 2 only
Q) Debtor 1 and Debtor 2 only
U) At least one of the debtors and another
QO Check if this claim is for a community debt
Is the claim subject to offset?
a No
Q) ves
4.12

KANSAS COUNSELORS INC.

 

Nonpriority Creditor's Name
8725 ROSEHILL RD STE 415

 

 

Number Street
LENEXA KS 66215
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

Official Form 106E/F

Last 4 digits of account number UNKNOWN _ $. 6000.00
When was the debt incurred? 201 7

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

OQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O) Debts to pension or profit-sharing plans, and other similar debts
T

(4 Other. Specify JUDGMEN

Last 4 digits of account number UNKNOWN _ $ 5000.00

When was the debt incurred? 2000

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

YW other. Specity GOVERNMENT

 

3256.00

Last 4 digits of account number 7506 _ __
When was the debt incurred? 2/1 4/14 8

As of the date you file, the claim is: Check ail that apply.

QO) Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension of profit-sharing plans, and other similar debts

(a Other. Specity COLLECTION

 

Case 19-18heqe Fhotteditors Whnseve Press Cl4ingge 38 of 73 —
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (if svicwi)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.13
MERITRUST FEDERAL CRED

 

Nonpriority Creditor's Name

8710 E 32ND STN

 

 

Number Street
WICHITA KS 67226
City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

MERITRUST FEDERAL CRED

 

Nonpriority Credilor's Name

8710 E 32ND STN

 

Number Street
WICHITA KS 67226

 

City State Z\P Code

Who incurred the debt? Check one.

id Debtor 1 only

QO) Debtor 2 only

C) Debtor 4 and Debtor 2 only

C2 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) Yes

PORTFOLIO RECOVERY ASSOCIATES, LLC

 

Nonpriority Creditor's Name

 

 

120 CORPORATE BLVD

Number Street

NORFOLK VA 23502
City State ZIP Code

Who incurred the debt? Check one,

4 Debtor 1 only

QQ Debtor 2 only

(J Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

QC) Check if this claim is fora community debt

Is the claim subject to offset?

a No
QO) Yes

Official Form 106E/F

Last 4 digits of account number 0005 — ee

s_1318.00

When was the debt incurred? 6/14 9/1 4

As of the date you file, the claim is: Check all that apply,

Q Contingent
Q) Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

(4 Other. Specify CREDIT CARD

Last 4 digits of account number 1272 _ _ $ 6021.00
When was the debt incurred? 7/30/1 5

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts

YW other. Specity OTHER

3406.00

Last 4 digits of account number 3412 — _ _
When was the debt incurred? 1 2/29/11 6

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QC) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify. OTHER

Case 19-1396"? Hotesetors Mirdae PSSHIS C'Ege 39 of 73 page 4
Debtor 4 QUINN D. DUNCAN

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.16

 

 

 

Official Form 106E/F

 

First Name Middle Name Last Name

Case number (if kriaivn

Your NONPRIORITY Unsecured Claims — Continuation Page

 

PORTFOLIO RECOVERY ASSOCIATES, LLC

 

Nonpriority Creditor's Name
120 CORPORATE BLVD

 

 

Number Street
NORFOLK VA 23502
City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

UO Debtor 2 only

Q) Debtor 1 and Debtor 2 only

OC Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

u No
UL) Yes

PORTFOLIO RECOVERY ASSOCIATES, LLC

 

Nonpriorily Creditor's Name

120 CORPORATE BLVD

 

 

Number Street
NORFOLK VA 23502
City Stale ZIP Code

Who incurred the debt? Check one.

4d Debtor 1 only

QO) Debtor 2 only

O) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

a No
OC) Yes

PORTFOLIO RECOVERY ASSOCIATES, LLC

 

Nonpriority Creditor's Name

 

 

120 CORPORATE BLVD

Number Street

NORFOLK VA 23502
City State ZIP Code

Who incurred the debt? Check one

4 Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CO) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Z no
QO Yes

Total claim

Last 4 digits of account number 2092 _ _

3263.00

When was the debt incurred? 1 2/29/11 6

As of the date you file, the claim is: Check all that apply.

) Contingent
QJ Untliquidated
Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(2 Debts io pension or profit-sharing plans, and other similar debts

4 Other. Specify. OTHER

3247.00

Last 4 digits of accountnumber 4069
When was the debt incurred? 1 2/ 29/1 6

As of the date you file, the claim is: Check all that apply.

Q Contingent
a) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts

UD other. Specify OTHER

3376.00

Last 4 digits of account number 4574 _ Le
When was the debt incurred? 1 2/29/1 6

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify OTHER

BO oo

Case 19-1528#"* Hotties Meee Gee ¢'BAige 40 of 73 page 4
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.19
PROGRESSIVE LEASING

 

Nonpriority Creditor's Name

5651 WEST TALAV| BOULEVARD

 

 

Number Street
GLENDALE AZ 85306
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
UL) Yes

4.20
SPRINT WIRELESS

 

Nonpriority Credilor’s Name

6200 SPRINT PARKWAY

 

Number Street
OVERLAND PARK KS 66211

 

City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

TMOBILE WIRELESS

 

Nonpriority Creditor's Name
12920 SOUTHEAST 38TH STREET

 

 

Number Street
BELLEVUE WA 98006
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

Q] Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

Official Form 106E/F

Last 4 digits of account number UNKNOWN _ $ 1800 00
When was the debt incurred? 201 9

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

(4 Other. Specify JUDGMENT

Last 4 digits of account number UNKNOWN | $ 2200.00

When was the debt incurred? 201 8

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

other. Specity JUDGMENT

2200.00
Last 4 digits of account number UNKNOWN _ ao

When was the debt incurred? 201 7

As of the date you file, the claim is: Check all that apply.

O Contingent
QQ Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to penston or profit-sharing plans, and other similar debts

other, Specify JUDGMENT

Case 19-1598} Botti: Paes PSH C'ge 41 of 73 a
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.22
US DEPT OF ED/GSL/ATL

 

Nonpriority Creditors Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

u No
Q) ves

US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name

PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

A no
OC) Yes

US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor’s Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City Slate ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

( Debtor 2 only

LJ Debtor 4 and Debtor 2 only

(0 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

ai No
QO) Yes

Official Form 106E/F

Last 4 digits of account number 9056 _ —_— __

s 6181.00

When was the debt incurred? 9/28/1 0

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

Q

Other. Specify.

3429.00

Last 4 digits of account number 3658 | _
When was the debt incurred? 1 A 1 / 4

As of the date you file, the claim is: Check all that apply

Q Contingent
Q) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

4 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts

C1) other. Specify

3423.00

Last 4 digits of account number 3646 _ ————
When was the debt incurred? 8/1 7/1 2

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

ODO Of

Case 19-1 Saale Fa ciadifors Whekpve Here Claimige 42 of 73 a
Debtor 1

QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (i known

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.25

 

 

 

Official Form 106E/F

US DEPT OF ED/GSL/ATL

 

Nonpriority Credilor's Name
PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one,

b4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

U Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

NG)
Q) Yes

US DEPT OF ED/GSL/ATL

 

Nonpriority Credilor's Name

PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

O) Debtor 2 only

Q Debtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) ves

US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name
PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 14 and Debtor 2 only

C1 Atleast one of the debtors and another

Q) Check if this claim is fora community debt

Is the claim subject to offset?

a No
) Yes

Case 19-1 3767"° Bods't’ Fired’ WSS “"BAge 43 of 73

Last 4 digits of account number 3668 _ Le
1/22/13

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

O Contingent
O) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

W Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

UO) Debts to pension or profit-sharing plans, and other similar debts
Q) Other. Specify

Last 4 digits of account number 3683 _ se
8/1/08 _

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

OQ Contingent
Q) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

wf Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
U1) Debts to pension or profit-sharing plans, and other similar debts

Q) Other, Specify

Last 4 digits of account number (3687 _ _
When was the debt incurred? 7/3 0/09

As of the date you file, the claim is: Check all that apply.

Q Contingent
CQ) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

WY student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q
C) Debts to pension or profit-sharing plans, and other similar debts
QO) other. Specify

Total claim

s 423.00

5 4188.00

s_ 5323.00

page 4
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Lasl Name

Case number (finan)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4,28
US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

Q) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

U § DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name

PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

id Debtor 1 only

UO) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CD Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) ves

US DEPT OF ED/GSL/ATL

 

Nonpriorily Creditor's Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City Stale ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

Official Form 106E/F

Last 4 digits ofaccount number 90620

5 3065.00

When was the debt incurred? 1 /1 2/1 2

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

@ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(1 Debts to pension or profit-sharing plans, and other similar debts
Q) other. Specify.

Last 4 digits of account number 3673 _ _ $ 5728.00
When was the debt incurred? 1 /22/1 3

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QJ Unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

4 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
O) other. Specify

5 3065.00

Last 4 digits of account number 9071 _ —-
When was the debt incurred? 8/1 7/1 1

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify,

OU Of

Case 19-1 598%"'© HHotiaaitors Preepe sente? Cage 44 of 73 a
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name [ist Mane

Case number (if known)

claws Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.31
US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

u No
2 Yes

US DEPT OF ED/GSL/ATL

 

Nonpriorily Creditor's Name

PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CO) At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

US DEPT OF ED/GSL/ATL

 

Nonpriorily Creditor's Name

 

 

PO BOX 2287

Number Streel

ATLANTA GA 30301
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

U Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

Official Form 106E/F

Last 4 digits of account number 3662 _ Le $ 3166.00
When was the debt incurred? 8/23/1 3

As of the date you file, the claim is: Check all that apply.

Q Contingent
(J Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

@ Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q
C) Debts to pension or profit-sharing plans, and other similar debts
C) other. Specity,

Last 4 digits of account number 9068 — a $ 5181.00
When was the debt incurred? 9/28/1 0

As of the date you file, the claim is: Check all that apply.

OQ Contingent
QO) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

uw Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
O) other. Specity

5 6333.00

Last 4 digits of account number 3690
When was the debt incurred? 7/30/09

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

OO Off

Case 19-1376 7"° BoeHies Firsaya PASHY 'P8ge 45 of 73 pages
Debtor 4 QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (it kricver)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

4.34
US DEPT OF ED/GSL/ATL

 

Nonpriority Creditor's Name

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State ZIP Code

 

Who incurred the debt? Check one.

(4 Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
UL) Yes

U S DEPT OF ED/GSL/ATL

 

Nonpriority Creditor’s Name

PO BOX 2287

 

Number Street
ATLANTA GA 30301

 

City State ZIP Code

Who incurred the debt? Check one.

44 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CU) At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

a No
CO ves

US DEPT OF ED/GSU/ATL

 

Nonpriorily Credilor's Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State 2iP Code

Who incurred the debt? Check one.

4 Debtor 1 only

CU) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

Z no
QO) ves

Official Form 106E/F

Last 4 digits of account number 3651 Le $ 8177.00
When was the debt incurred? 8/1 7/1 2

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
) Disputed

Type of NONPRIORITY unsecured claim:

@ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts

Q) other Specify.

Last 4 digits of account number 3665 _ Le cy 11333.00
When was the debt incurred? 1 ‘1 1 /1 4

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

4 Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
U) other. Specify

5 5688.00

Last 4 digits of account number 9085 _ =
When was the debt incurred? 1/1 2/1 2

As of the date you file, the claim is: Check all that apply.

O Contingent
Q) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify.

OO Of

Case 19-15%6"* Protestors Wineve HserHTe! Caim§ge 46 of 73 —
Debtor 4 QUINN D. DUNCAN

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.37

 

 

 

Official Form 106E/F

 

First Name Middle Name Las! Name

Case number jifinewa)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

US DEPT OF ED/GSL/ATL

 

Nonpriority Creditors Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City State ZIP Code

Who incurred the debt? Check one.

(4 Debtor 1 only

Q) Debtor 2 only

CI) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

W no
U) Yes

US DEPT OF ED/GSL/ATL

 

Nonpriority Credilor's Name

 

 

PO BOX 2287

Number Street

ATLANTA GA 30301
City Stale ZIP Code

Who incurred the debt? Check one.

4d Debtor 1 only

Q) Debtor 2 only

L) Debtor 1 and Debtor 2 only

QQ At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
QO) Yes

VERIZON WIRELESS

 

Nonpriority Creditor's Name

 

 

PO BOX 650051

Number Street

DALLAS TX 75265
City Stale ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

QJ Debtor 1 and Debtor 2 only

() At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
Q) Yes

Total claim

Last 4 digits of account number 3677 — _

s 429.00

When was the debt incurred? 8/23/1 3

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify.

OO Of

Last 4 digits of account number 9080 _ _ $ 4978.00

11/29/11

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

QQ Contingent
Q) Unliquidated
im Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

OO ON

s_ 1299.00

Last 4 digits of account number 0001 _ __
When was the debt incurred? 2/8/1 1

As of the date you file, the claim is: Check ail that apply.

) Contingent
QD Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QQ student toans

QO) obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

44 Other. Specify OTHER

Case 19-1386"? Botetions Hirst LISSHY ¢'ge 47 of 73 page 4
Debtor 1

QUINN D. DUNCAN

Case number (it snaiveiy

 

First Name

Middle Name

Lasl| Name

 

pare 3: List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name

 

Number

Slreet

 

 

City

State

ZIP Cade

 

Name

 

Number

Street

 

 

Cily

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

Stale

ZIP Code

 

Name

 

Number

Street

 

 

Cily

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Streel

 

 

City

Official Form 106E/F

State

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims

(J Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims

Q Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of accountnumber__
On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): CO) Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ____

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims

QO) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

Case 19-1598%"* BOCES FUE LGSIS C'P48gGe 48 of 73 page 13
Debtor 1

ead Add the Amounts for Each Type of Unsecured Claim

QUINN D. DUNCAN

 

First Name Middle Name Last Name

Case number (if known),

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total clalms
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxIcated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

» Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g,

6h,

Gi.

6).

 

 

 

 

 

 

Total claim
5 0.00
5 0.00
$ 0.00
+5 0.00
: 0.00
Total claim
§ 741 10.00
5 0.00
‘ 0.00
+ 5 48225.00
; 122335.00

 

 

Case 19-1278?"'* Botts Pinta t Losers “'Rige 49 of 73

page 14
Fill. in this information to identify. your case:

Debtor QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) Firs! Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KAN SAS

Case number

(if known) L) Check if this is an
amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Wd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code

2.4

 

Name

 

Number

Street

 

Clty

Official Form 106G

State ZIP Code

Case 15h eSied7 ExepypaHe ant ete ard YnPHO EA G25°Page 50 of 73

page 1
Fill in this information to identify your case:

 

Debtor 4 QUINN D. DUNCAN

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number
(If known)

 

 

CJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

td No
Cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
W No. Go toline 3.
LI Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

QU No

U) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
O) Schedule D, line
Name ——————
QO) Schedule E/F, line_
Number Streel UO Schedule G, line
City State ZIP Code
Q) Schedule D, line
Name
QO) Schedule E/F, line
Number Street Q) Schedule G, line
_ ss Cily Slale ZIP Code
| 3.3|
OQ) Schedule D, line
Name
Q) Schedule E/F, line
Number Street Q Schedule G, line
City State ZIP Code

Official Form 106H page 1

Case 19-12167 Boc#'t™ Free PtSb/19 Page 51 of 73
Fillin this information to identify your case!

Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number Check if this is:
(IF known)

 

QL) An amended filing
CJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DD? YYYY
Schedule I: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

 

| Part 1: | Describe Employment

1. Fillin your employment _
information. Debtor 1 Debtor 2 or non-filing spouse

If you have more than one job,

 

 

 

 

 

 

attach a separate page with 4
information about additional Employment status Employed C) Employed
employers. Q) Not employed CD Not employed
Include part-time, seasonal, or
self-employed work.
. . Occupation SALES
Occupation may include student
or homemaker, if it applies.
Employer’s name SELF-EMPLOYED
Employer’s address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there? 4.5 YEARS

ir Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $

3. Estimate and list monthly overtime pay. 3. +¢ 0.00 + ¢

4. Calculate gross income. Add line 2 + line 3. 4. $ 0.00 $.
Official Form 1061 Schedule I: Your Income page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 52 of 73
Debtor 1

Copy line 4 here .n....ccccccccescccssesceecssevsctessevevsvavestcavsvectvevevssessisestsestesteeeceesieee SD 4,
5. Indicate whether you have the payroll deductions below:
5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
5c. Voluntary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans 5d.
5e. Insurance 5e.
5f. Domestic support obligations of.
5g. Union dues 5g.
5h. Other deductions. Specify: 5h.
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e+ 5f+5g+5h. 6.
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a.

8b.

8c.

8d.
8e.

8f.

8g.

8h.

QUINN D. DUNCAN

First Mame Miciclin bearrie lest Monin

 

 

profession, or farm

Altach a statement for each properly and business showing gross receipls, ordinary and
necessary business expenses, and lhe total monthly net income

Interest and dividends

Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, mainlenance, divorce seltlement, and
properly settlement

Unemployment compensation
Social Security

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance thal you
receive, such as food stamps or housing subsidies.

Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
SNAP
Pension or retirement income

Other monthly income.
Specify (Debtor 1): Specify (Deblor 2 or Non-Filing Spouse):

9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + 8f +8g + 8h.

10, Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

11. State all other regular contributions to the expenses that you list in Schedule J.

For Debtor 1

Case number {if rawr)

 

For Debtor 2 or

non-filing spouse

 

 

 

 

 

 

 

 

 

g_____—*0.00 $
5 0.00
$ 0.00 5
$ 0.00 $
§ 0.00 ¢
§ 0.00 ¢
$ 0.00 $
$ 0.00 $
+3 0.00 +¢
$ 0.00 %
5 0.00 $
5 4000.00 $
$ 0.00
$ 0.00 $
5 0.00 §
s 500.00 $
7 0.00 $
$__0.00 $
[s__ 4500.00] |s |

 

 

E

4500.00 | +|5s

Include contribulions from an unmarried pariner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J,

 

 

0.00 | = g 4500.00 }

 

 

 

 

Specify: 11.+# $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 12 4500.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies ,
12. Do you expect an increase or decrease within the year after you file this form? montnty Income
No.
Q) Yes. Explain:

Official Form 1061

 

 

 

Schedule I: Your Income

Case 19-12167 Doc#1 Filed 11/08/19 Page 53 of 73

page 2
Fill in this information to identify your case:

 

QUINN D. DUNCAN

 

 

 

Debtor 1 NERS siddle Nome =e Check if this is:

ot filing) Firs! Name Middle Name Last Name O An amended filing .

United States Bankruptcy Court for the: DISTRICT OF KANSAS 7 eiperaee oe of the folcwing date. chapter
Case number MM / DDI YYYY |

(lf known)

 

Official Form 106J
Schedule J: Your Expenses 12/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[Part 4: | Describe Your Household

1. Is this a joint case?

 

 

W No. Gotoline 2.
C) Yes. Does Debtor 2 live in a separate household?

C1 No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? O No
Dependent’s relationship to Dependent's Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... Q
N
Do not state the dependents’ CHILD 16 w °
names. Yes
CHILD 1 No
A ves
L) No
OC) Yes
UL) No
O Yes
QC) No
QO) Yes
3. Do your expenses include YW No

expenses of people other than
yourself and your dependents? U) Yes

ee Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 750.00
any rent for the ground or lot. 4 be :

If not included in line 4:

4a. Real estate taxes 4a. § 0.00
4b. Property, homeowner's, or renter’s insurance 4b § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c, § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
Official Form 106J Schedule J: Your Expenses page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 54 of 73
Debtor 1 QUINN D. DUNCAN

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a.
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, Internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.

7. Food and housekeeping supplies 7.

8. Childcare and children’s education costs 8.

9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 1
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 16a.

15b. Health insurance 16b,

16c. Vehicle insurance 15c.

16d, Other insurance. Specify: 15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16.
17. Installment or lease payments:

17a, Car payments for Vehicle 1 17a.

17b, Car payments for Vehicle 2 17b.

17c. Other. Specify: 17¢.

17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106]). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19,
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a.

20b. Real estate taxes 20b.

20c. Property, homeowner’s, or renter’s insurance 20c.

20d. Maintenance, repair, and upkeep expenses 20d.

20e. Homeowner's association or condominium dues 20e
Official Form 106J Schedule J: Your Expenses

First Name Middle Name Last Name

 

 

 

 

 

 

Case 19-12167 Doc#1_ Filed 11/08/19

Case number vt Anown).

Your expenses

$ 0.00

$ 425.00

$ 100.00

$ 250.00

$ 0.00

$ 1100.00

$ 200.00

$ _300,00°
$ 200.00.
$____ 350.00.
$ 400.00

$ 275.00

$ 375.00

$ 0.00
$ 0.00

$ 80.00

$ 0.00

$ 0.00
$

$

$

$

$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$. 0.00

page 2

Page 55 of 73
Debtor 4 QUINN D. DUNCAN Case number (if known),

 

First Name Middle Name Last Nanq

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net Income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file thls form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wf No.
CL) Yes. —_ Explain here:

Official Form 106J Schedule J: Your Expenses

Case 19-12167 Doc#1 Filed 11/08/19 Page 56 of 73

 

21.

22a,

22b.

22c.

23a,

23b.

 

 

 

+5 0.00
$ 4805.00
$ 0.00
$ 4805.00

$ 4500.00

-§ 4805.00

$ -305.00
page 3

 
Fill in this information to identify your case:

 

 

 

 

 

bebtor1 QUINN D. DUNCAN
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Las| Name

United States Bankruptcy Court for the: DISTRICT OF KANSAS

Case number CJ Check if this is an
{If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B) 0.00
la, Copy line 55, Total real estate, from Schedtle A/B .....cscccscsesccsssssesncsseveerecvstvevieessissusassustsssuvtsesceusesevesvecseevesessvsieseesvesvaiees 9 pe

1b. Copy line 62, Total personal property, from SCHEdUIC A/B..oc.ccccccccssccssscssssesssscesssssussveusavsavareneevavesseveysavarereeveaveveiecvereseevens $ 2805.00

 

1c, Copy line 63, Total of all property On Schedule A/B .c.ccccsccscsssvssssssesecestovsvevsecevevsvevsseecasersvssvesavesssesesesessisecsvevstaveeseseveveesiee

iar Summarize Your Liabilities

$ 2805.00

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $n

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/F......sccscccccssssesseecssssstesveseesesees $

0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j Of SCHECUIE E/F ......cccccocsseoeesecsesveracerevecns

+g 122335.00

 

 

 

 

 

Your total liabilities $ 122335.00
Es Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061
income (Ofte ; 5s 4500.00

Copy your combined monthly income from line 12 of SCHECUIE I .....c.ccsc.seceesesescesvssvsseosssescsvecveveavaveessevsvessavereevavescavervevsuyeece SUE
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22 of SChEQUIO J ooc.cccccecscscetesesssccstessssecesessvessaveavavsusaveavaveseavevisessieaereeseveseaeeeeeeeeees $ ___ 4805.00.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 57 of 73
Debtor 1 QUINN D. DUNCAN Case number (i knealvn)

First Name hcate Name Last Kama

 

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CL] No.
Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3663.33

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-:

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) si.
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 4 0.00
9d. Student loans. (Copy line 6f.) gs 74110.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as 5 0.00

priority claims. (Copy line 6g.) as
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0.00
9g. Total. Add lines 9a through Of. 8 74110.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

Case 19-12167 Doc#1 Filed 11/08/19 Page 58 of 73
Fill in this information to identify your case:

 

Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: D ISTRI CT OF KAN SAS

Case number
(lf known)

L) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

If two marrled people are filing together, both are equally responsible for supplylng correct informatlon.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud In connectlon with a bankruptcy case can result In flnes up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

(4 No

QC) Yes. Name of person __. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules flled with thls declaratlon and
that they are true and correct.

  

Signature of Debtor 1 Signature of Debtor 2

Datel 2 > BDA Date

MMi DD f¢ YY

 

MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

Case 19-12167 Doc#1 Filed 11/08/19 Page 59 of 73
Fill.in this information to identify your case:

Debtor 1 QUINN D. DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Las| Name

United States Bankruptcy Court for the: D ISTRICT OF KANSAS

Cage number L) Check if this is an
(If known) amended filing

 

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iz

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

aa List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
— = (] Surrender the property. QL) No
Q) Retain the property and redeem it. U Yes
rere aa er Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
L) Retain the property and [explain]:
Creditor's L) Surrender the property. LI No
name: ; Q) Retain the property and redeem it. QO) Yes
a 2 Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C) Retain the property and [explain]:
ceedlor’s Q) Surrender the property. UL No
; C) Retain the property and redeem it. QO) Yes
i of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
UL) Retain the property and [explain]:
—— CJ Surrender the property. LI No
: Q) Retain the property and redeem it. L) Yes
rene of | Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Official Form 108 Cas POmP2 Pe ented gv te lFedinpeRgs/ Te PBage 60 of 73 page 4
Debtor 1 QUINN D. DUNCAN Case number (if known),

 

First Name Middle Name Lasl Name

ra List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

Lessors name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor’s name:

Description of leased
property:

Lessor's name:

Description of leased
property:

Lessor’s name:

Description of leased
property:

ee: Betow

Will the lease be assumed?

UI No
QO Yes

UI No
OU Yes

ONo
UL) Yes

UI No
C) Yes

LC) No
UL) Yes

O No
L) Yes

QI No
QO Yes

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

personal property that is subject to an unexpired lease.

G20

Signature c of Debtor 1 Signature of Debtor 2
c
Date K @ “& f=) col Date
MMi DD ff YYYY MM/ DD? YYYY
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

Case 19-12167 Doc#1 Filed 11/08/19 Page 61 of 73

page 2
UNITED STATES BANKRUPTCY COURT FOR THE
DISTRICT OF KANSAS

 

In re: Case No.

 

QUINN D. DUNCAN
Debtor.

Chapter 7

dd

 

PAY ADVICE COVER SHEET

The following pay advice/income record information is filed on behalf of the debtors:

[ | All pay advices from the last 60 days are attached.

The debtor certifies by his/her signature below that he/she has no pay records
because:

Debtor was unemployed.
[ | Debtor was paid in cash.
[| Debtor lost pay stubs.

[| Other explanation:

 

«CD Q-

Signature of Debtor 1, Filing Pro Se

Executed on \ \ c > Bo

MM / DD /YYYY

Case 19-12167 Doc#1 Filed 11/08/19 Page 62 of 73
Fillin this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

 

Debtor? QUINN D. DUNCAN

First Name Middle Name Last Name v, . .
1. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name CI 2. The calculation to determine if a presumption of

United States Bankruptey Court for the: D | STR ICT OF KANSAS abuse applies will be made under Chapter 7

Means Test Calculation (Official Form 122A—2).

 

Case number (J) 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

CJ Check if this is an amended filing

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income 10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

C) Not married. Fill out Column A, lines 2-11.
Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

J Married and your spouse is NOT filing with you. You and your spouse are:
O) Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

a Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions ‘ 0.00
(before all payroll deductions). a $

3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. g _ 0.00 $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

$___ 0.00 ry

5. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm
Gross receipts (before all deductions) $9383.98 ¢
Ordinary and necessary operating expenses -$ 0.00-3
Net monthly income from a business, profession, or farm 3333.33 ¢ poets. ¢ 3333.33 $

6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $V.UU S$
Ordinary and necessary operating expenses = $0.00 =$
Net monthly income from rental or other real property § 0.00 $ noes, $ 0.00

7. Interest, dividends, and royalties % 0.00 $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Case 19-12167 Doc#1 Filed 11/08/19 Page 63 of 73
Debtor 1 QUINN D. DUNCAN Case number (if known)

Firsl Name Middle Name Lasl Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

10.

11.

 

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it heres ........cccccseeecseeee

FOP YOU visesssssssssssesnsssennsisenssinianioumuneeinenanvaevennnne 0.00
FOP YOUP SPOUSE sssisissiiciaizicuticvaicisten cisicecenveccnauaianieicniccetatea $

Pension or retirement income. Do not include any amount received that was a

benefit under the Social Security Act. Also, except as stated in the next sentence, do

not include any compensation, pension, pay, annuity, or allowance paid by the

United States Government in connection with a disability, combat-related injury or

disability, or death of a member of the uniformed services. If you received any retired

pay paid under chapter 61 of title 10, then include that pay only to the extent that it

does not exceed the amount of retired pay to which you would otherwise be entitled if 0.00
retired under any provision of title 10 other than chapter 61 of that title. $ :
Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received

as a victim of a war crime, a crime against humanity, or international or domestic

terrorism; or compensation, pension, pay, annuity, or allowance paid by the United

States Government in connection with a disability, combat-related injury or disability, or

death of a member of the uniformed services. If necessary, list other sources on a

separate page and put the total below.

330,00 §
$

Total amounts from separate pages, if any. + +¢

 

 

Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. $ 3663.33 $ 0.00

| Part 2: Determine Whether the Means Test Applies to You

 

=|5 3663.33

 

 

 

Total current
monthly income

 

12. Calculate your current monthly income for the year. Follow these steps:

13.

14.

12a. Copy your total current monthly income from liN@ 14...ccccssccsecsssssssusecvovessievesssesssenpossansatcassrtsnnassesnansnsnnesisnssne COPY line 11 heres
Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form. 12b.

Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. KS

Fill in the number of people in your household. 3

 

Fill in the median family income for your state and size of household. ...........c006.

To find a list of applicable median income amounts, go ontine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

14a. W@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

$ 3663.33
x 12
$ 43959.96

 

 

$_75902.00

 

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A—2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

Case 19-12167 Doc#1 Filed 11/08/19 Page 64 of 73

page 2

 
Debtor 1 QUINN D, DUNCAN Case number (i incu)

 

 

Firsl Name Middle Name Last Name

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

xC). > Oe x

Signalure of Debtor 1 Signature of Debtor 2
pate lt GP AOD € Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 19-12167 Doc#1 Filed 11/08/19 Page 65 of 73
 

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy Code:

= Chapter 7 — Liquidation
m Chapter 11— Reorganization

m Chapter 12— Voluntary repayment plan
for family farmers or
fishermen

# Chapter 13— Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Chapter 7: Liquidation

$245 filing fee

$75 administrative fee

+ $15 trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged. The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge. For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile.

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge.

You should know that even if you file

chapter 7 and you receive a discharge, some
debts are not discharged under the law.
Therefore, you may still be responsible to pay:

= most taxes;
= most student loans;

m= domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 1
Case 19-12167 Doc#1 Filed 11/08/19 Page 66 of 73
most fines, penalties, forfeitures, and
criminal restitution obligations; and

”@ certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

uw fraud or theft;

# fraud or defalcation while acting in breach
of fiduciary capacity;

® intentional injuries that you inflicted; and

# death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement of Your Current Monthly
Income (Official Form 122A-1) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state.

If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
Test Calculation (Official Form 122A-2).

If your income is above the median for your
state, you must file a second form —the
Chapter 7 Means Test Calculation (Official
Form 122A—2). The calculations on the form—
sometimes called the Means Test—deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors. If

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code. Ifa
motion is filed, the court will decide if your
case should be dismissed. To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code.

If you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic. To exempt
property, you must list it on Schedule C: The
Property You Claim as Exempt (Official Form
106C). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

Chapter 11: Reorganization

 

 

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a
business, but is also available to individuals.
The provisions of chapter 11 are too
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 2
Case 19-12167 Doc#1 Filed 11/08/19 Page 67 of 73
Read These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

Under chapter 13, you must file with the court
a plan to repay your creditors all or part of the
money that you owe them, usually using your
future earnings. If the court approves your
plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or
5 years, depending on your income and other

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their factors.
debts over a period of time using future
earnings and to discharge some debts that are
not paid.

After you make all the payments under your
plan, many of your debts are discharged. The
debts that are not discharged and that you may
still be responsible to pay include:

Chapter 13: Repayment plan for m domestic support obligations,

 

individuals with regular = most student loans,
income ™ certain taxes,
® debts for fraud or theft,
235 filing fee : . .
: ae = debts for fraud or defalcation while acting
x $75 __ administrative fee : . ;
in a fiduciary capacity,

$310 total fee
= most criminal fines and restitution

Chapter 13 is for individuals who have regular
income and would like to pay all or part of
their debts in installments over a period of time
and to discharge some debts that are not paid.
You are eligible for chapter 13 only if your
debts are not more than certain dollar amounts
set forth in 11 U.S.C. § 109.

obligations,

= certain debts that are not listed in your
bankruptcy papers,

= certain debts for acts that caused death or
personal injury, and

= certain long-term secured debts.

Notice Required by 11 U.S.C, U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 3
Case 19-12167 Doc#1 Filed 11/08/19 Page 68 of 73
 

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code
requires that you promptly file detailed information
about your creditors, assets, liabilities, income,
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court.

For more information about the documents and
their deadlines, go to:
http.//www.uscourts.gov/forms/bankruptey-forms

 

 

Bankruptcy crimes have serious
consequences

# Ifyou knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury—either orally or
in writing—in connection with a
bankruptcy case, you may be fined,
imprisoned, or both.

” ~All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attorney, and other
offices and employees of the U.S.
Department of Justice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
Jor Individuals Filing for Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address.

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. 11 U.S.C. § 109(h).
If you are filing a joint case, both spouses must
receive the briefing. With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition. This briefing
is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge. If you are filing a joint
case, both spouses must complete the course.

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from: hitp://www.uscourts.gov/services-

 

forms/bankruptey/credit-counseling-and-debtor-

 

education-courses.

In Alabama and North Carolina, go to:
http://www.uscourts.gov/services-
forms/bankruptey/credit-counseling-and-
debtor-education-courses.

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4
Case 19-12167 Doc#1 Filed 11/08/19 Page 69 of 73
DISTRICT OF KANSAS
IN THE UNITED STATES BANKRUPTCY COURT FOR THE

IN RE:

 

QUINN D, DUNCAN

)
)
) Case No.
)
Debtor. )

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: 1124 Boi 4 Oo (2

Debtor Signature

Case 19-12167 Doc#1 Filed 11/08/19 Page 70 of 73
Account Recovery Speci
3505 N Topeka St
Wichita, KS 67219

Ad Astra Recovery Serv
7330 W 33rd St N Ste 118
Wichita, KS 67205

Berlin Wheeler Inc
2942 A Sw Wanamaker Dr St
Topeka, KS 66614

Central States Recover
1314 N Main St
Hutchinson, KS 67501

Comenity Bank Buckle
Po Box 182789
Columbus, OH 43218

Credit Union Of Americ
650 S Westdale Dr
Wichita, KS 67209

Galt Ventures
3527 North Ridge Road
Wichita, KS 67205

Case 19-12167 Doc#1

Filed 11/08/19 Page 71 of 73
Irs
555 North Woodlawn Street
Wichita, KS 67208

Kansas Counselors Inc
8725 Rosehill Rd Ste 415
Lenexa, KS 66215

Meritrust Federal Cred
8710 E 32nd StN
Wichita, KS 67226

Portfolio Recovery Associates Llc
120 Corporate Blvd
Norfolk, VA 23502

Progressive Leasing
5651 Wesi Talavi Boulevard
Glendale, AZ 85306

Sprint Wireless
6200 Sprint Parkway
Overland Park, KS 66211

Tmobile Wireless
12920 Southeast 38th Street
Bellevue, WA 98006

Case 19-12167 Doc#1

Filed 11/08/19 Page 72 of 73
U S Dept Of Ed Gsl Atl
Po Box 2287
Atlanta, GA 30301

Verizon Wireless
Po Box 650051
Dallas, TX 75265

Case 19-12167 Doc#1 Filed 11/08/19 Page 73 of 73
